Citation Nr: 0604919	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory disorder.  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected tinnitus.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.  

In February 2004, the veteran had a videoconference hearing 
with the undersigned Veterans Law Judge.  

In June 2004, the Board of Veterans' Appeals (Board) remanded 
the case for further development.  

After reviewing the record, the Board finds that there is a 
potential issue of an initial rating in excess of 10 percent 
for the service-connected tinnitus.  

That matter is addressed in the REMAND portion of this 
document and is being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  





FINDINGS OF FACT

1.  The veteran is not shown have manifested a respiratory 
disorder, variously diagnosed as chronic obstructive 
pulmonary disease (COPD), asthma, pneumonoconiosis, 
bronchitis or sinusitis, in service or for many years 
thereafter. 

2.  Any currently demonstrated lung or respiratory disorder 
is not shown to be due to any event or incident of the 
veteran's period of active service.  



CONCLUSION OF LAW

The veteran's respiratory disability is not due to disease or 
injury that was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.311 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May 2002, February 2003, and June 2004, 
the RO notified the veteran of the information and evidence 
necessary to substantiate a claim for VA benefits.  

In particular, the RO informed the veteran that in order to 
establish service connection for a claimed disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that he had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC), issued in January 
2003; the Supplemental Statements of the Case (SSOC's), 
issued in July 2003 and August 2005, as well as copies of the 
Board's remand, notified the veteran and his representative 
of the evidence needed to establish the benefits sought.  
Indeed, the SSOC's set forth the relevant text of 38 C.F.R. 
§ 3.159.  

The SOC and the SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claims.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), which 
could be used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with his claim of entitlement to 
service connection for respiratory disability.  See Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In November 1961, the veteran was examined prior to entry in 
service.  His lungs and chest were reportedly normal; and 
chest X-rays were negative.  

During service in March 1964, the veteran demonstrated 
wheezing in the left lower lung in association with a chest 
cold and vomiting.  However, the chest X-rays were normal, 
and there was no evidence of chronic respiratory disability.  

Indeed, during his service separation examination in January 
1965, the veteran responded in the negative, when asked if he 
then had, or had ever had, chronic or frequent colds, 
sinusitis, asthma, shortness of breath, pain or pressure in 
his chest, and/or a chronic cough.  Moreover, an examination 
of his lungs and chest, including chest X-ray studies, was 
reportedly normal.  

The claimed respiratory disability, diagnosed as 
pneumoconiosis, was first identified on chest X-ray study, 
taken at Summersville Memorial Hospital in March 1989.  

The claimed COPD was first identified on the report of chest 
X-ray studies, taken by W. A. D., M.D. in July 1990.  Since 
that time, the veteran has continued to experience 
respiratory distress due to those disabilities, as well as 
bronchitis, bronchial asthma and sinusitis.  

The veteran maintains that his respiratory disability, 
however diagnosed, is the result of his exposure to toluene 
in service.  He reports that as part of his job in service, 
he used cleaning agents containing that solvent.  

The veteran's contentions notwithstanding, there is no 
confirmation of the claimed exposure in the records currently 
on file.  

Although a statement from J. M., D.O., dated in September 
2003, tends to support the veteran's theory of the case, the 
preponderance of the competent evidence of record suggests 
otherwise.  

Articles submitted in support of the veteran's claim show 
that exposure to toluene at high levels could irritate the 
lungs and upper respiratory tract and could cause chest pain 
and shortness of breath.  They also show overexposure, such 
as in an enclosed or confined space could cause pulmonary 
edema.  However, such articles specifically stated that there 
was no evidence that repeated, low-level exposure has any 
long-term effects on the lungs.  

Moreover, the articles submitted by the veteran are not 
specific to his claim.  That is, they are negative for any 
mention of the veteran or of the aspects of his particular 
case.  

In an effort to assist the veteran in the development of his 
claim, the VA afforded the veteran a respiratory examination 
in May 2005.  Although the examiner speculated that exposure 
to toluene could cause respiratory problems, he acknowledged 
that his research had provided no support for this theory.  

Moreover, he acknowledged that he could find no objective 
evidence that the veteran had had such exposure.  

Unlike Dr. M., the VA examiner reviewed the entire claims 
file, interviewed the veteran, performed an examination of 
the veteran, and conducted research prior to reaching his 
conclusion.  

Also, unlike Dr. M., he set forth rather extensive rationale 
for his conclusion.  Therefore, the Board finds the VA 
examiner's conclusion to be more plausible than that of Dr. 
M.  

In his claim, received in April 2002, the veteran raised 
contentions to the effect that his respiratory disability is 
the result of exposure to ionizing radiation in service.  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. §§ 3.309(d), 3.311.  

While various forms of cancer are presumed to be related to 
such exposure, there is no competent evidence that his 
respiratory disability is associated with such exposure.  

Indeed, there is no competent evidence of record that the 
veteran had radiation exposure in service.  Accordingly, 
service connection on that basis is not warranted.  

The veteran reports having a relationship between his 
respiratory disability and service.  As a layman, however, is 
only qualified to report on matters which are capable of lay 
observation.  

He is not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  

Inasmuch as the preponderance of the competent evidence of 
record is against the veteran's claim, service connection for 
respiratory disability is not warranted.  




ORDER

Service connection for respiratory disorder is denied.  



REMAND

In an August 2005 rating decision, the RO granted service 
connection for tinnitus and assigned a 10 percent rating, 
effective on April 26, 2002.  

In December 2005, the veteran's representative filed a Notice 
of Disagreement (NOD) with that percentage rating.  

The filing of an NOD initiates the appeal process.  Godfrey 
v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the RO 
has not issued the veteran an SOC.  

Under the Court's jurisprudence, the Board is obligated to 
remand, rather than refer, this issue to the RO.  See 
Godfrey, supra; see also Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, this matter is REMANDED to the RO for the 
following action: 

The RO should take appropriate steps to 
issue the veteran an SOC concerning the 
claim for an initial rating in excess of 
10 percent for the service-connected 
tinnitus.  If, and only if, the veteran 
completes his appeal by filing a timely 
Substantive Appeal on the aforementioned 
claim should this case be returned to the 
Board for the purpose of appellate 
disposition.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202 
(2005). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  

It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


